                                                                                                   Entered on Docket
                                                                                                   November 07, 2018
                                                                                                   EDWARD J. EMMONS, CLERK
                                                                                                   U.S. BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                        1   ERIC A. NYBERG, ESQ.
                                                            (Bar No. 131105)
                                                        2   CHRIS D. KUHNER, ESQ.
                                                            (Bar No. 173291)                 The following constitutes the order of the Court.
                                                        3   KORNFIELD, NYBERG, BENDES,Signed: November 7, 2018
                                                            KUHNER & LITTLE, P.C.
                                                        4   1970 Broadway, Suite 600
                                                            Oakland, California 94612        ___________________________________________
                                                        5   Telephone: (510) 763-1000        William J. Lafferty, III
                                                            Facsimile: (510) 273-8669        U.S. Bankruptcy Judge
                                                        6   Email: e.nyberg@kornfieldlaw.com
                                                            Email: c.kuhner@kornfieldlaw.com
                                                        7
                                                            Attorneys for Defendant Tony Fu
                                                        8
                                                        9
                                                       10                            UNITED STATES BANKRUPTCY COURT

                                                       11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
1970 Broadway, Suite 600 Oakland, California 94612




                                                       12
                                                       13   In re                                                    Case No. 17-41205 CN

                                                       14   Tony Dong Xing Fu,                                        Chapter 7

                                                       15
                                                                                                      Debtor.
                                                       16
                                                            Demas Wai Yan, Thai Ming Chiu, Legal                      Adv. Proc. No. 17-04056
                                                       17   Recovery, LLC,
                                                       18                                          Plaintiffs,        ORDER DENYING MOTION TO
                                                                                                                      EXTEND TIME FOR DISCOVERY
                                                       19
                                                            vs.
                                                       20
                                                       21   Tony Fu,
                                                                                                 Defendant.
                                                       22
                                                                                                                        Date: October 17, 2018
                                                       23                                                               Time: 10:30 a.m.
                                                                                                                        Ctrm: 220
                                                       24
                                                                                                                              U.S. Bankruptcy Court
                                                       25                                                                     1300 Clay Street
                                                                                                                              Oakland, CA 94612
                                                       26
                                                       27           The Motion to Extend Time for Discovery filed by Plaintiff, Demas Yan, came on for
                                                       28   hearing before the Honorable William J. Lafferty on October 17, 2018 at 10:30 a.m. Demas Yan


                                                                                                        -1-
                                                     Case: 17-04056     Doc# 109    Filed: 11/07/18    Entered: 11/07/18 12:15:35       Page 1 of 3
                                                        1   appeared on behalf of himself and Eric A. Nyberg of Kornfield, Nyberg, Bendes, Kuhner & Little,

                                                        2   P.C. appeared on behalf of Defendant Tony Fu. The Court having read and considered the moving

                                                        3   papers, opposition thereto, arguments made at the hearing and for the reasons stated on the record,

                                                        4   and good cause appearing therefor;

                                                        5          IT IS HEREBY ORDERED that the Motion to Extend Time for Discovery is denied. In

                                                        6   ruling on the Motion, the court voiced concerns regarding the conduct of Crystal Lei in attending a

                                                        7   deposition on October 4, 2018 and the court, in issuing this order is mindful of the fact that a

                                                        8   hearing will be conducted in the San Francisco County Superior Court on October 24, 2018 and if

                                                        9   the Superior Court were to modify the terms of the temporary restraining order in a manner that

                                                       10   might allow for a deposition of Crystal Lei to be conducted, Demas Yan may have grounds to seek

                                                       11   a motion for reconsideration of this order solely as it relates to the deposition of Crystal Lei.
1970 Broadway, Suite 600 Oakland, California 94612




                                                       12                                             ***END OF ORDER***

                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                            -2-
                                                     Case: 17-04056     Doc# 109       Filed: 11/07/18     Entered: 11/07/18 12:15:35         Page 2 of 3
                                                        1                                       COURT SERVICE LIST

                                                        2   Demas Wai Yan
                                                            100 Pine Street, #1250
                                                        3   San Francisco, CA 94111
                                                        4
                                                        5
                                                        6
                                                        7
                                                        8
                                                        9
                                                       10
                                                       11
1970 Broadway, Suite 600 Oakland, California 94612




                                                       12
                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                        -3-
                                                     Case: 17-04056   Doc# 109        Filed: 11/07/18   Entered: 11/07/18 12:15:35   Page 3 of 3
